Beck, J.
(After stating the facts.) The defendants in this case held under W. J. Eeeves and the validity of their defense depends upon the question as to whether or not Eeeves had a good title to the land upon which the alleged acts of trespass were committed. If Eeeves had good title, their defense was complete, and a verdict in their favor would have been required. If Eeeves had no title, the defendants were liable in damages to the plaintiff under the facts disclosed by the record, and the verdict in their favor was unauthorized. Eeeves relied upon prescriptive title, maintaining that he had been for 'over seven years in possession of the lands under color of title; that he had gone upon the lands in 1888, built a house there, and inclosed a field of considerable area. Without going into the question as to whether his occupancy of the land for the time elapsing between 1888 and the time of this suit was such as to have constituted a good foundation for a prescriptive title, we have reached a conclusion adverse to his contention that his title by prescription was good, based upon a fact that is independent of the question as to whether *621bis possession was so open, notorious, peaceable, and adverse as to meet tbe statutory requirements relative to those necessary ingredients of a sound title by prescription. Uncontroverted evidence in the record discloses one defect in Reeves’ title which is fatal thereto; and that is that the deed constituting the alleged color of title was taken by him from one who had purchased a squatter’s right from a party who was a mere squatter upon the land. Reeves purchased from Johnson, and Johnson purchased from parties who squatted upon the land in 1865. That the parties from whom Johnson derived title were mere squatters was known to Reeves himself, as is admitted by him in his testimony given on the trial. Johnson from whom he purchased, so far as appears from the record, had never been in possession of the land, nor was any deed from the squatters to Johnson introduced in evidence; the only evidence of title in Johnson being that “they [the squatters] traded their squatter’s rights to Mr. Johnson in Homerville.” His only title was derived from those whom Reeves knew to be squatters. Under this state of facts, it is clear that Reeves’ title, originating from a mere possession of squatters, must be held to have originated in actual fraud. “Possession to be the foundation of a prescription must be in the right of the possessor, and not of another; must not have originated in fraud; must be public, continuous, exclusive, uninterrupted, and peaceable, and be accompanied by a claim of right.” Civil Code, §3584. In the case of Brown v. Wells, 44 Ga. 573, it was said, “The point in the ease is, whether the defendant, under the evidence, was a purchaser of a mere squatter’s title, or whether he was a purchaser under a bona fide claim of right to the land. If he knew at the time of the purchase that he was purchasing a mere squatter’s title, he stands in no better condition than the original squatter, as against the title of the true owner of the land.” See also Lee v. Ogden, 83 Ga. 325, and cases there cited.

Judgment reversed.


All the Justices concur.